Citation Nr: 1759187	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma or ocular hypertension in both eyes secondary to service-connected diabetes mellitus or central retinal vein occlusion of the right eye.

2.  Entitlement to an effective date earlier than August 14, 2013 for the award of service connection for carpal tunnel syndrome of the left hand.

3.  Entitlement to an effective date earlier than February 6, 2014 for the award of service connection for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity. 




REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, April 2008, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in September 2010 and August 2014. 

The Veteran testified at a hearing before the Board in November 2009.  A transcript is of record.  The Veterans Law Judge (VLJ) who presided at that hearing is no longer at the Board.  In September 2017 correspondence, the Veteran indicated that he did not wish to testify at another hearing.  

The issue of service connection for glaucoma or ocular hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 19, 2008 VA treatment record constitutes the earliest evidence of carpal tunnel syndrome of the left hand.  

2.  The February 6, 2014 VA examination report constitutes the earliest evidence of carpal tunnel syndrome of the right hand. 

3.  The Veteran's lower extremity peripheral neuropathy is manifested by mild incomplete paralysis of the left and right lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 19, 2008 for the award of service connection for carpal tunnel syndrome of the left hand are satisfied.  38 U.S.C. § 5100 (2012); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for an effective date earlier than February 6, 2014 for the award of service connection for carpal tunnel syndrome of the right hand are not satisfied.  38 U.S.C. § 5100 (2012); 38 C.F.R. § 3.400 (2017).  

3.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8621 (2017). 

4.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8621 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a May 2017 written statement, the Veteran asserted that the February 2014 VA peripheral nerve examination was inadequate as it did not include updated electromyogram (EMG) testing for the lower extremities.  Rather, the examiner referred to EMG test results from January 2008.  The Board finds that updated EMG testing results are not required for purposes of evaluating the Veteran's lower extremity neuropathy.  The examiner did not indicate that such testing was required in order to determine the severity of the Veteran's neuropathy.  Moreover, the rating criteria for evaluating neuropathy are not based on EMG testing results, but instead on the degree of severity of paralysis of the nerve involved.  This determination is not based on EMG testing, which serves a diagnostic purpose, but rather on factors such as the severity of symptoms, whether and to what extent there is sensory loss, weakness or motor impairment, diminished reflexes, atrophy, and other manifestations as specified under the applicable diagnostic codes, and associated functional impairment.  The rating criteria do not refer to EMG test results, and VA's Disability Benefits Questionnaire for evaluating neuropathy does not include information regarding EMG test results, apart from whether EMG testing was performed.  There is no other indication that such results are necessary for evaluation purposes.  Neither the Veteran nor his representative is shown to have a medical background or relevant expertise.  Thus, the unsupported assertion that a new EMG study is required is not persuasive, and is overcome by the reasons for not providing a new EMG test, as set forth above.  

Accordingly, the Board finds that the February 2014 VA examination report was not rendered inadequate solely because a new EMG test was not conducted.  

Although not at all necessary to the foregoing conclusion, and, moreover, outside the province of the Board's role and expertise, the Board will also simply observe that it understands that EMG tests can be very painful.  The Board wonders whether the Veteran's representative, who has made this argument on the Veteran's behalf, has considered that a new EMG test could very well turn out to be an unnecessary painful procedure for him, with no apparent likelihood that it would provide any support for a higher rating, for the reasons explained above.  

Neither the Veteran nor the record raises any other issues regarding VA's duties to notify or assist in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty-to-assist argument).  Accordingly, the Board will proceed with appellate review.  



II. Effective Date

A. Law

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C. §§ 501, 5101 (2012); 38 C.F.R. § 3.151 (2017).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect when the Veteran filed the claim at issue, it is applicable to the present case.


B. Analysis

The Board finds that an effective date of May 19, 2008 is warranted for the award of service connection for left hand carpal tunnel syndrome.  However, for the right hand, an effective date prior to February 6, 2014 must be denied. 

The Veteran filed a claim for bilateral upper extremity peripheral neuropathy, among other claims, in June 2007.  Although the Veteran has not been diagnosed with upper extremity peripheral neuropathy, the RO granted service connection for bilateral carpal tunnel syndrome, effective August 14, 2013 for the left hand, and February 6, 2014 for the right hand, in the March 2014 rating decision.  Thus, the RO construed the Veteran's June 2007 claim to encompass carpal tunnel syndrome.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Following this principle, the issue here is the earliest date of competent and credible evidence of carpal tunnel syndrome since the June 2007 claim.  Such evidence establishes the date entitlement arose.  See 38 C.F.R. § 3.400.

The Board finds no competent or credible evidence of carpal tunnel syndrome at the time of the June 2007 claim.  A December 2007 VA peripheral nerves examination report reflects that examination of the upper extremities was normal.  There was no nerve dysfunction.  Sensation, motor, and reflex examinations were all normal.  The Veteran did not report upper extremity symptoms at this time.  This report constitutes probative evidence weighing against carpal tunnel syndrome or peripheral neuropathy of the upper extremities at the time of the June 2007 claim.

A VA treatment record dated May 19, 2008 shows an "admission diagnosis" of carpal tunnel syndrome ("CTS").  The Veteran reported numbness of the left hand at this time.  He also reported bilateral hand discomfort, but other symptoms involving his right and left hands were attributed to rheumatoid arthritis, as reflected in this record and the August 2013 VA examination report.  

A September 2008 VA treatment record notes that the Veteran had occasional hand numbness, "labeled as neuropathy."  

The August 2013 VA examination report reflects that the Veteran reported 


developing a decreased sensation in his left hand over the past six to eight months, but had never reported this symptom to his primary care provider.  

In the February 2014 VA examination report, the VA examiner stated that the Veteran had a new diagnosis of bilateral carpal tunnel syndrome.  The examiner noted that when the Veteran was examined in August 2013, he only had symptoms in his left hand.  Since that time he had developed symptoms in his right hand as well.  The Veteran stated that he had no previous diagnosis of carpal tunnel syndrome. 

The Board finds that the VA treatment record dated May 19, 2008 constitutes the earliest competent and credible evidence of carpal tunnel syndrome in the left hand.  The evidence does not show findings of nerve impairment or carpal tunnel syndrome, or relevant hand symptoms, prior to May 19, 2008.  Although the Veteran told the August 2013 VA examiner that he had never reported left hand numbness before, the May 19, 2008 VA treatment record shows that he did in fact report left hand numbness. 

The earliest evidence of carpal tunnel syndrome in the right hand is the February 2014 VA examination report.  The May 2008 VA treatment record, August 2013 VA examination report, and February 2014 VA examination report show that the Veteran did not develop symptoms in his right hand until after August 2013.  The February 2014 VA examination report constitutes the earliest evidence of right hand carpal tunnel syndrome. 

Accordingly, the effective date of service connection for carpal tunnel syndrome of the left hand is May 19, 2008, which is the earliest date entitlement arose following the June 2007 claim.  See 38 C.F.R. § 3.400.  With regard to the right hand carpal tunnel syndrome, an effective date earlier than February 06, 2014 is not warranted, as there is no evidence of right hand symptoms prior to the February 2014 VA examination report.  See id.  As this determination is dictated by law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017)


III. Increased Ratings

A. Law

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see 38 C.F.R. § 3.102.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


B. Analysis

The Veteran's bilateral peripheral neuropathy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8621, which pertains to neuritis of the external popliteal nerve (common peroneal).  Neuritis and neuralgia are rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete paralysis for neuritis, and moderate incomplete paralysis for neuralgia.  38 C.F.R. §§ 4.123, 4.124 (2017).  Under DC 8621, which pertains to paralysis of the external popliteal nerve (common peroneal), a 10 percent evaluation is assigned for mild incomplete paralysis of the nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 30 percent evaluation is assigned for moderately severe incomplete paralysis; and a maximum 40 percent rating is assigned for complete paralysis with foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

The December 2007 VA examination report reflects that the Veteran described a decrease in sensation in his bilateral feet and legs.  On examination, muscle strength was normal.  Sensation was decreased to light touch.  Reflexes were normal.  There was no muscle atrophy.  Gait and balance were normal.  The examiner characterized the neuropathy as mild to moderate in nature.  

The February 2014 VA examination report reflects that the Veteran endorsed mild paresthesias and/or dysesthesias of the lower extremities and mild numbness.  On examination, strength and reflexes were normal.  There was decreased sensation of the lower extremities, including the feet and toes.  Trophic changes were noted in the form of thin skin and decreased hair growth of both lower extremities.  The examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve. With regard to occupational impairment, the examiner stated that the Veteran should not work on heights or in occupational situations with unsecure footing.  



The preponderance of the evidence weighs against ratings higher than 10 percent for peripheral neuropathy of either lower extremity.  The VA examination reports show that it is manifested by mild subjective symptoms of paresthesias and/or dysesthesias and mild numbness with decreased sensation on examination, but normal strength and motor functioning and reflexes.  No functional impairment was noted on examination.  The trophic changes noted in the February 2014 VA examination report only pertain to appearance, with no indication of further disability associated with such changes.  The February 2014 VA examiner essentially advised that the Veteran's peripheral neuropathy could pose a safety concern if he were required to work on heights or in situations with unsecure footing, but did not otherwise indicate that it limited occupational functioning.  The Veteran's mild subjective symptoms and decreased sensation on examination more nearly approximate the criteria for a 10 percent rating, absent any other objective findings other than the appearance of the legs (i.e. the trophic changes), and no further functional impairment.  

Although the December 2007 VA examiner diagnosed the Veteran with "mild to moderate" peripheral neuropathy, the issue of whether it satisfies the rating criteria for moderate incomplete paralysis is ultimately a legal determination for the Board to make.  For the reasons discussed above, the preponderance of the evidence shows that it is no more than mild in nature.  

The Board notes that the February 2014 VA examiner identified the nerve involved as the sciatic nerve, rather than the external peroneal nerve.  Diagnostic Code 8520, which pertains to the sciatic nerve, assigns the same ratings as DC 8521 for mild and moderate incomplete paralysis of the nerve involved.  See 38 C.F.R. § 4.124a.  Thus, application of DC 8520 does not alter the ratings assigned in this case.  Assuming, for the sake of argument, that both the Veteran's sciatic nerve and external popliteal nerve are involved, separate ratings may not be assigned under DC's 8520 and 8521, as this would result in double compensation for the same disabling manifestations, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2017).



Staged ratings are not warranted.  Although there may have been fluctuations in severity of the Veteran's bilateral lower extremity peripheral neuropathy during the pendency of this claim, it has not met or more nearly approximated the criteria for higher ratings at any point during the period under review, for the reasons discussed above.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Because the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

An effective date of May 19, 2008 for the award of service connection for carpal tunnel syndrome of the left hand is granted. 

An effective date earlier than February 6, 2014 for the award of service connection for carpal tunnel syndrome of the right hand is denied.

An initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied. 


REMAND

The service connection claim for glaucoma or ocular hypertension in both eyes must be remanded for further development, as explained below. 



A new VA medical opinion must be opined addressing the issue of whether the Veteran's service-connected diabetes or central retinal vein occlusion of the right eye aggravated his ocular hypertension.  In its August 2014 remand directives, the Board instructed that a VA opinion must be obtained addressing whether the Veteran's glaucoma was caused or made worse by diabetes or central retinal vein occlusion.  In the October 2014 VA opinion, the examiner noted that the Veteran's intraocular pressure existed prior to the onset of central retinal vein occlusion.  The examiner also stated that it was unlikely the Veteran's diabetes directly caused the elevation of intraocular pressure.  However, the examiner did not address whether the diabetes or central vein occlusion aggravated (i.e. worsened) the Veteran's ocular hypertension, notwithstanding the absence of a causal connection.  Thus, a new VA opinion must be obtained that addresses this issue in order to comply with the Board's remand directives, and to ensure an adequate opinion. 

Accordingly, the case is REMANDED for the following action:

1. Add any recent outstanding VA treatment records to the claims file. 

2. Obtain a supplemental medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's diabetes or central retinal vein occlusion of the right eye aggravated his ocular hypertension.  A complete explanation must be provided in support of the conclusion reached. 

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


